
	

114 HR 2957 IH: To reauthorize the Neotropical Migratory Bird Conservation Act.
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2957
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2015
			Mr. Kind (for himself and Mr. Wittman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To reauthorize the Neotropical Migratory Bird Conservation Act.
	
	
 1.Reauthorization of Neotropical Migratory Bird Conservation ActThe Neotropical Migratory Bird Conservation Act is amended— (1)in section 9(c)(2) (16 U.S.C. 6108(c)(2)), by striking 3 and inserting 4; and
 (2)in section 10 (16 U.S.C. 6109)— (A)by striking subsections (a) and (b) and inserting the following:
					
 (a)Authorization of appropriationsThere is authorized to be appropriated to the Fund to carry out this Act $6,500,000 for each of fiscal years 2016 through 2020, to remain available until expended, of which not less than 75 percent of the amounts made available for each fiscal year shall be expended for projects carried out outside the United States.; and 
 (B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.  